DETAILED ACTION
Allowable Subject Matter
Claims 14 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the combination including: A method of manufacturing an ignitor for an electronic detonator by first mounting a microcontroller and a capacitor on a printed circuit board in electrical communication with one another with a pair of conductive traces extending from the capacitor; then connecting the conductive traces to one another with a resistive element adapted to radiate heat in response to current flowing therethrough; placing a shroud over the resistive element, the shroud disposed within, and separate from, a tubular shell of the electronic detonator, the shroud disposed over the resistive element and having an open end directed away from the PCB; and finally filling the shroud with a pyrotechnic composition that at least partially covers the resistive element by disposing a predetermined quantity of the pyrotechnic composition in a liquid or semi-liquid state in the shroud using an automated process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641